DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 8, 10, 12, 14, 17 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Graumann et al. (US 20090278702).
Regarding claim 1, Graumann teaches a method of positioning an imaging device relative to a patient, comprising:
positioning a reference marker Z adjacent a desired field of scan corresponding to an anatomical element of a patient (where the pointer Z is located) (para 15 and 20); and
causing an imaging device (C-arm imaging system) to align with the reference marker (para 15), based on tracking information received from a navigation system NSY, the tracking information corresponding to the reference marker Z and a navigated tracker NMM NMZ disposed on the imaging device (C-arm imaging system) (para 15).
Regarding claim 3, Graumann teaches the reference marker identifies a first axis and a second axis orthogonal to the first axis (spatial coordinate), and further wherein causing the imaging device to align with the reference marker comprises causing the imaging device to move into alignment with the first axis and the second axis (para 16 and 20).

Regarding claim 8, Graumann teaches the anatomical element comprises one or more vertebrae (a patient).
Regarding claim 10, Graumann teaches a method of positioning an imaging device relative to a patient, comprising:
positioning a reference marker adjacent a desired field of scan corresponding to an anatomical element of a patient; and
causing an imaging device to align with the reference marker, based on tracking information received from a navigation system, the tracking information corresponding to the reference marker and a navigated tracker disposed on the imaging device (see above).
Regarding claim 12, Graumann teaches the reference marker identifies a first axis and a second axis orthogonal to the first axis, and further wherein causing the imaging device to align with the reference marker comprises causing the imaging device to move into alignment with the first axis and the second axis (see above).
Regarding claim 14, Graumann teaches causing the imaging device to move comprises causing the imaging device to move in a direction orthogonal to the first axis and the second axis (see above).
Regarding claim 17, Graumann teaches a system for positioning an imaging device relative to a patient comprising:
at least one communication interface for communicating with an imaging device and a navigation system;
a processor; and a memory storing instructions for execution by the processor that, when executed, cause the processor to:
cause a reference marker to be positioned adjacent a desired field of scan corresponding to an anatomical element of a patient, and cause an imaging device to align with the reference marker, based on 
Regarding claim 20, Graumann teaches the anatomical element comprises one or more vertebrae (see above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graumann in view of Shirota et al. (US 20200214656).
Regarding claim 4, Graumann teaches causing the imaging device to move into alignment with the first axis and the second axis but fails to teach comprises causing the imaging device to be moved to a position offset from at least one of the first axis or the second axis by a predetermined amount.
Shirota teaches causing the imaging device to be moved to a position offset from at least one of the first axis or the second axis by a predetermined amount (para 8).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the movement of Graumann with the movement as taught by Shirota, since it would provide better imaging device positioning.
Claims 7, 9, 13, 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graumann in view of Calloway (US 20210228281).
Regarding claim 7, Graumann fails to teach the imaging device comprises an O-arm.
Calloway teaches an O-arm.

Regarding claim 9, Graumann fails to teach the reference marker is positioned automatically by a robot.
Calloway teaches the robot (figure 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the marker of Graumann with the robot as taught by Calloway, since it would provide better marker positioning.
Regarding claim 13, Graumann teaches causing the imaging device to move into alignment with the first axis and the second axis comprises causing the imaging device to move to a position offset from at least one of the first axis or the second axis by a predetermined amount (see above).
Regarding claim 15, Graumann teaches the imaging device comprises an O-arm (see above).
Regarding claim 16, Graumann teaches the reference marker is positioned automatically by a robot (see above).
Regarding claim 19, Graumann teaches causing the reference marker to be positioned adjacent a desired field of scan comprises causing a robot to position the reference marker adjacent a desired field of scan such that the reference marker is aligned with the anatomical element (see above).
Allowable Subject Matter
Claims 2, 6, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2, 11 and 18, the prior art fails to teach receiving image data from the imaging device; processing the image data using an image data processing algorithm to automatically determine whether an entirety of the anatomical element is in the image data to yield an anatomical determination; .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOON K SONG/Primary Examiner, Art Unit 2884